DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 8 December 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Remus Fetea on 20 December 2021.

The application has been amended as follows: 

	REPLACE Claim 1 with:
An electromechanical pressure sensor, comprising: 
an electromechanical resonator, comprising a driving electrode, a sensing electrode, and a beam resonator arranged between the driving and sensing electrodes, wherein the beam resonator includes a resonator beam coupled on a first end to a first fixed anchor and coupled on a second end to a fixed second fixed anchor; 

a second voltage source coupled to the first fixed anchor, wherein the second voltage source provides a DC bias to the resonator beam; 
a third voltage source coupled to the resonator beam via the first and second fixed anchors, wherein the third voltage source is configured to supply a voltage to the resonator beam that results in a temperature differential between the resonator beam and the first and second fixed anchors; and
 a processor coupled to the sensing electrode and configured to correlate a voltage on the sensing electrode indicative of a shift in a resonance frequency of the resonator beam with a pressure value based on the voltage supplied by the third voltage source.

	CANCEL Claim 10.
	
REPLACE Claim 11 with:
11. A method of producing an electromechanical pressure sensor, the method comprising: 
providing an electromechanical resonator, comprising a driving electrode, a sensing electrode, and a beam resonator arranged between the driving and sensing electrodes, wherein the beam resonator includes a resonator beam coupled on a first end to a first fixed anchor and coupled on a second end to a fixed second fixed anchor; 

coupling a second voltage source to the first fixed anchor, wherein the second voltage source provides a DC bias to the resonator beam; 
coupling a third voltage source to the resonator beam, wherein the third voltage source is configured to supply a voltage to the resonator beam that results in a temperature differential between the resonator beam and the first and second fixed anchors; and 
coupling a processor to the sensing electrode, wherein the processor is configured to correlate a voltage on the sensing electrode indicative of a shift in a resonance frequency of the resonator beam with a pressure value based on the voltage supplied by the third voltage source.

REPLACE Claim 15 with:
15. A method of determining pressure, the method comprising: 
applying an alternating current to a driving electrode of an electromechanical resonator, which comprises the driving electrode, a sensing electrode, and a beam resonator arranged between the driving and sensing electrodes, wherein the beam resonator includes a resonator beam coupled on a first end to a first fixed anchor and coupled on a second end to a fixed second fixed anchor; 

electrothermally heating the resonator beam with an additional voltage; and 
determining the pressure by correlating a voltage on the sensing electrode indicative of a shift in a resonance frequency of the resonator beam with a pressure value based on the additional voltage.

REPLACE Claim 17 with:
17. The method of claim 15, wherein the electrothermal heating of the resonator beam with the additional voltage comprises: applying a DC voltage to a heater attached to the resonator beam, wherein the DC voltage is the additional voltage.

REPLACE Claim 18 with:
18. The method of claim 15, wherein the electrothermal heating of the resonator beam with the additional voltage comprises: applying a DC voltage to the first and second fixed anchors, wherein the DC voltage is the additional voltage.

CANCEL Claim 19.

REPLACE Claim 20 with:
18, wherein the DC voltage applied to the first and second fixed anchors is a DC voltage different from a voltage causing the middle the resonator beam to buckle at vacuum conditions.

Response to Arguments
Applicant’s arguments with respect to Claims 4, 14, 16, and 20 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 4, 14, 16, and 20 has been withdrawn. 
Applicant’s arguments with respect to Claim 9 have been fully considered and are persuasive.  The 112(d) Rejection of Claim 9 has been withdrawn. 
Applicant’s arguments with respect to the Prior Art Rejection have been considered but are moot because of the Examiner’s Amendment above.


Allowable Subject Matter
Claims 1 – 9, 11 – 18, and 20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art fails to anticipate nor render obvious an electromechanical pressure sensor, comprising: a processor coupled to the sensing electrode and configured to correlate a voltage on the sensing electrode indicative of a shift in a resonance frequency of the resonator beam with a pressure value based on the voltage supplied by the third voltage source, in combination with the recited claim 
Regarding Claim 11, the prior art fails to anticipate nor render obvious a method of producing an electromechanical pressure sensor, the method comprising: coupling a processor to the sensing electrode, wherein the processor is configured to correlate a voltage on the sensing electrode indicative of a shift in a resonance frequency of the resonator beam with a pressure value based on the voltage supplied by the third voltage source, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for a pressure sensor having high sensitivity, simplicity of fabrication, operation, and sensing scheme, lower power consumption, and scalability, as discussed in [0043 – 0044] of the filed specification.
Regarding Claim 15, the prior art fails to anticipate nor render obvious a method of determining pressure, the method comprising: determining the pressure by correlating a voltage on the sensing electrode indicative of a shift in a resonance frequency of the resonator beam with a pressure value based on the additional voltage, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for a pressure sensor having high sensitivity, simplicity of fabrication, operation, and sensing scheme, lower power consumption, and scalability, as discussed in [0043 – 0044] of the filed specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856